Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 October 2021.
Applicant's election with traverse of Species I (Fig. 1), claims 1-13 in the reply filed on 28 October 2021 is acknowledged.  The traversal is on the ground(s) that all species could be examined together without imposing an undue burden.  This is not found persuasive because the election of species requirement states that the search is different among the species such that a search of one species in a search area for the skirt would most likely not provide a good search for another species where elements of the chuck wall need to be searched.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1-6 and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinche (US 3122274) in view of Buchner et al. (US 3406891) (Buchner).
Quinche discloses a metal end (end-piece 2 as shown partially and in cross section in Fig. 5 when Fig. 5 is turned upside down for viewing) comprising, prior to application to a container body, a metal sheet having a peripheral edge, the sheet having an outer peripheral region that includes (with reference to the marked Fig. 5 (inverted) included on next page: an inner chuck wall comprising: a substantially vertical upper portion that extends upwardly to a top rim of the metal end, the top rim comprising an outwardly curled, downwardly facing upper U-shaped section, the upper portion appearing substantially linear when viewed in cross section; a lower portion that is connected to the lower end of the upper portion and that is inclined relatively further from vertical than the upper portion, the lower portion appearing substantially linear when viewed in cross section; a skirt extending downwardly from the top rim, a lower end portion of the skirt being formed as an inwardly curled, upwardly facing lower U-shaped section; a substantially vertical outer chuck wall having a lower end joined to the lower U- shaped section, the outer chuck wall appearing substantially linear when viewed in cross section and extending upwardly to the peripheral edge of the metal sheet defining a top edge of the outer chuck wall, wherein the outer chuck wall is spaced from the inner chuck wall so as to define an annular channel therebetween.


    PNG
    media_image1.png
    960
    605
    media_image1.png
    Greyscale


	Re claim 2, wherein both of the opposing surfaces of the inner and outer chuck walls have the heat-sealable material thereon.  Heat-sealable material of Buchner is shown on both the inner and outer chuck walls.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a heat sealable material to both the inner and outer chuck walls to strengthen the bond between metal end and sidewall materials and to seal the end-sidewall joint.
	Re claim 3, additionally comprising a substantially horizontal central panel that is connected to the lower end of the inner chuck wall lower portion is shown by Quinche, the substantially horizontal central panel appearing substantially linear when viewed in cross section.  
Re claim 4, wherein the lower portion of the inner chuck wall extends radially inwardly and downwardly is shown by Quinche.  
Re claim 5, wherein the lower end of the upper portion of the inner chuck wall and the lower end of the outer chuck wall are at approximately the same vertical level is shown by Quinche.  
Re claim 6, wherein the approximately the same vertical level is located where the metal sheet bends and extends radially inwardly and downwardly along the lower portion of the inner chuck wall is shown by Quinche.
.

Claims 7-13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinche in view of Buchner as applied to claim 1 above, and further in view of Tinker (US 3288342).
Quinche discloses that the skirt comprises a first portion disposed just below the top rim, a second portion disposed below the first portion, and a third portion disposed below the second portion, all vertically aligned.  Quinche fails to disclose the second portion of the skirt is oriented closer to horizontal than the first and third portions.  Tinker teaches a skirt of a bottom metal end (end closure 10) which is contoured as shown in Fig. 3 and 4.  The marked and inverted Fig. 3 and 4 are shown on next pages:


    PNG
    media_image2.png
    546
    836
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    678
    821
    media_image3.png
    Greyscale

	As clearly shown in Fig. 3 and 4 of Tinker, the skirt has three portions wherein the second portion of the skirt is oriented closer to horizontal than the first and third portions.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the shape of the skirt to form a stacking feature out of the second portion by providing a concave curve in the outer diameter of the skirt and thus making the second portion oriented closer to horizontal than the first and third portions in order to allow vertical load forces to be transferred through contact of the second portion (as shown in Fig. 4) with a bottom metal end of a container stacked thereabove, as noted with reference to inverted Fig. 3, the sidewalls of the two stacked containers are in vertical 
	Further, note that with regard to claims 8-13 that the stacking surface or stacking feature is treated as a functional element and discusses intended use.  The invention is a single metal end and not the stacked arrangement of two containers with respective metal ends or two metal ends in a stacked arrangement.  Re claim 9, Fig 3 inverted of Tinker is an illustration of one particular bottom rim and bottom metal end of an above stacked container having an inside diameter which meets the functional limitation of OD of first portion is less than an ID of bottom rim of bottom metal end.  Re claim 10, Fig 3 inverted of Tinker is an illustration of one particular bottom rim and bottom metal end of an above stacked container having an inside diameter which meets the functional limitation of OD of third portion is greater than an ID of bottom rim of bottom metal end.
	Regarding claims 11-13, the modification by Tinker doesn’t destroy the container of Quinche- Buchner combination because the functional ability of the skirt to prevent sideways movement or shift of the two containers with respect to each other is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,998,027 to Price et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a metal end with an outer peripheral portion having a radially outer part and a radially inner part and a first heat sealable material and a second heat sealable material.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,150,328 to Dunn et al. Although the claims at issue are not the patent claims a top metal end with an outer peripheral region that includes an outwardly angled inner chuck wall, a skirt, an upwardly angled substantially linear outer chuck wall and a heat sealable material.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,789,996 to Dunn et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a metal end with an outer peripheral region that includes an inner chuck wall, a skirt, a substantially linear outer chuck wall and a heat sealable material.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,532,851 to Dunn et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a top metal end with an outer peripheral region that includes an inner chuck wall, a skirt, a chuck wall and a heat sealable material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733